Citation Nr: 1201693	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for detachment of the left retina.

3.  Entitlement to service connection for arthritic changes of bilateral hips (claimed as pelvic joint deterioration).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has since been transferred to the North Little Rock, Arkansas VARO.

The Veteran appeared for a Travel Board hearing in August 2011, at which time he submitted additional evidence, accompanied by a waiver of RO jurisdiction.  38 C.F.R. § 20.1304(c) (2011).

The Board finds that an August 2011 private doctor's statement, described in greater detail below, raises a claim for service connection for bilateral hearing loss.  This claim is not part of the present appeal and is accordingly referred to the agency of original jurisdiction (AOJ) for appropriate action.

The claim for service connection for arthritic changes of bilateral hips (claimed as pelvic joint deterioration) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed tinnitus has been shown to be attributable to in-service noise exposure.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for service connection for detachment of the left retina is requested.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for detachment of the left retina have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for tinnitus

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (Court) has determined that, for tinnitus, a veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).   

In this case, the Veteran's service treatment records are negative for tinnitus, and he denied ear trouble (though not tinnitus specifically) at separation from service in April 1972.  The Veteran's military occupational specialty was working as an aircraft maintenance specialist, however, and a February 1972 service personnel record, however, does indicate "hazard noise."

The earliest documented treatment for tinnitus was from a VA facility in August 2008.  At that time, the Veteran reported constant tinnitus and a history of noise exposure, including work on the front line while in the Air Force.  

A VA audiological examination was conducted by an examiner who reviewed the claims file in July 2010, but the examiner indicated that the question of whether tinnitus was due to or a result of military noise exposure could not be resolved without resort to mere speculation.  The examiner further noted that the complaint of tinnitus was subjective and could not be confirmed using current clinical technologies.  Also, there was no change of hearing while the Veteran was in service, and the examiner was not able to estimate a time of onset of the currently reported tinnitus.  

That notwithstanding, the claims file now includes a statement from Samuel W. Vallery, M.D., dated in August 2011.  Dr. Vallery noted that the Veteran had a long history of tinnitus that "began when he was in the military, working on jet engines, in the early 1970s."  Following audiometric testing, Dr. Vallery noted that the Veteran certainly could have high frequency sensorineural hearing loss secondary to past noise exposure.  This would also be responsible for the bilateral nonpulsatile tinnitus.  While the Veteran had unremarkable hearing testing in the military, most of the time noise-induced hearing loss and tinnitus would take several decades to become a subjective problem.

In this case, the Board observes that the claims file is devoid of any opinions specifically contradicting the Veteran's contentions of tinnitus that is of in-service onset, particularly as the July 2010 VA examiner was unable to reach a conclusion.  The August 2011 opinion from Dr. Vallery, however, does support the Veteran's claim.  While Dr. Vallery did not confirm reviewing the claims file, he did support his opinion with the rationale that most noise-induced tinnitus will take several decades to become a subjective problem.  This opinion is also consistent with the Veteran's military occupational specialty, which involved aircraft maintenance.  The Board thus finds this to be the most probative evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

On balance, the evidence of record supports the finding that the Veteran's tinnitus is attributable to in-service noise exposure.  Accordingly, service connection is warranted for this disorder, and the claim is granted in full.

II.  Entitlement to service connection for detachment of the left retina

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his claim for service connection for detachment of the left retina at his August 2011 Travel Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this particular claim, and it is dismissed.

ORDER

Service connection for tinnitus is granted.

The appeal is dismissed as to the claim for service connection for detachment of the left retina.


REMAND

During his August 2011 hearing, the Veteran reported being awarded Social Security Administration (SSA) disability benefits in 2010 and asserted that this grant of benefits was at least partly predicated on the claimed bilateral hip disability.  Efforts to obtain corresponding SSA records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  

The Board further notes that the most recent VA treatment records in the claims file, from the Central Arkansas Health Care System (HCS), date only from September 2010.  Moreover, the Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a bilateral hip disability to date.  The Board thus finds that the remand should encompass both a request for updated VA treatment records and a VA orthopedic examination.  Id.; see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  SSA must be contacted, and all medical and administrative records corresponding to the Veteran's grant of SSA disability benefits must be requested.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The Central Arkansas VA HCS must be contacted, and all records of medical treatment dated since September 2010 should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran should be afforded a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed bilateral hip disorder.  The examiner must review the claims file in conjunction with the examination.    

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, questioning of the Veteran, and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed bilateral hip disorder.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's period of active service.  A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim for service connection for a bilateral hip disorder must be readjudicated.  If the determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


